                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

SHERMAN LAMONT FIELDS,                 )
                                       )
      Petitioner,                      )
                                       )
      v.                               )            2:16-cv-00418-JPH-MJD
                                       )
                                       )
WARDEN, USP TERRE HAUTE,               )
                                       )
      Respondent.                      )


                                 STATUS REPORT

      Petitioner Sherman Lamont Fields, by counsel, submits the following status

report regarding his § 2255 proceedings, pursuant to this Court’s July 27, 2020,

order. See Doc. 98 (Order Granting Unopposed Mot. to Stay) at 2.

      Since Mr. Fields’s last status update, there has been significant progress in

Mr. Fields’s Western District of Texas proceedings. Those proceedings are

approaching resolution, but are not yet fully resolved. On January 11, 2021, the

parties filed a Joint Advisory recommending that the United States District Court

for the Western District of Texas dismiss the portion of Mr. Fields’s Successor

Motion for Collateral Relief addressing Count Five, grant the portion of the Motion

addressing Counts Three and Seven, vacate Mr. Fields’s convictions and sentences

on Counts Three and Seven, and resentence Mr. Fields to life imprisonment. Fields

v. United States, 6:01-CR-00164-ADA (W.D. Tex. 2020) (ECF 409). Following that

advisory, on January 19, 2021, the court granted in part and dismissed in part Mr.


                                           1
Fields’s Successor Motion for Collateral Relief. Specifically, that court dismissed the

portion of the Motion addressing Count Five, granted the portion of the motion

addressing Counts Three and Seven, and vacated Mr. Fields’s convictions and

sentences on Counts Three and Seven, as the parties had recommended. Fields v.

United States, No. 6:20-CV-00527-ADA, 6:01-CR-00164-ADA (W.D. Tex. 2020) (ECF

411, 412). The Western District of Texas scheduled Mr. Fields’s resentencing for

April 7, 2021 via videoconferencing. Fields v. United States, No. 6:20-CV-00527-

ADA, 6:01-CR-00164-ADA (W.D. Tex. 2020) (ECF 410, 412).

      Pursuant to this Court’s July 27, 2020 Order, Mr. Fields will file another

status report in sixty days. See Doc. 98 (Order Granting Unopposed Mot. to Stay) at

2. This March 2021 report will be filed a few weeks before the scheduled date for the

resentencing hearing.



DATED: January 25, 2021                        Indiana Federal Community
                                               Defenders, Inc.

                                        By:    F. Italia Patti
                                               Indiana Federal Community
                                               Defenders, Inc.
                                               111 Monument Circle, Suite 3200
                                               Indianapolis, IN 46204
                                               Telephone: (317) 383-3520
                                               Facsimile: (317) 383-3535
                                               italia_patti@fd.org

                                               Attorney for Petitioner Sherman
                                               Fields




                                           2
                            CERTIFICATE OF SERVICE

      I hereby certify that on the 25th day of January, 2021, this Status Report

was filed electronically. Service of this filing will be made on all ECF-registered

counsel by operation of the court’s electronic filing system. Counsel for Respondent

may access this filing through the court’s system.


                                               F. Italia Patti
                                               F. Italia Patti




                                           3
